       Case 2:18-cr-01367-SMB Document 94 Filed 10/15/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                          No. CR-18-01367-002-PHX-SMB
10                   Plaintiff,                         ORDER
11   v.
12   Paul Zuccarello,
13                   Defendant.
14
15
16          The Magistrate Judge has considered Defendant’s “Detention Appeal” (Doc. 85),
17   which was referred to the Magistrate Judge as a motion for reconsideration or motion to
18   reopen detention hearing, the United States’ Response (Doc. 91), the file, and the transcript
19   of the detention hearing held February 11, 2020 (Doc. 91-1).
20          Pursuant to 18 U.S.C. § 3142 (f), the Court may reopen a detention hearing at any
21   time prior to trial only if:
22                  the judicial officer finds that information exists that was not
                    known to the movant at the time of the hearing and that has a
23                  material bearing on the issue whether there are conditions of
24                  release that will reasonably assure the appearance of such
                    person as required and the safety of any other person and the
25                  community.
26   “Thus, a defendant must establish two essential elements before the issue of detention may
27   be reopened: 1) that information now exists that was not known to a defendant at the time
28   of the initial hearing, and 2) the new information is material to release conditions regarding
       Case 2:18-cr-01367-SMB Document 94 Filed 10/15/20 Page 2 of 3



 1   flight or dangerousness.” United States v. Bowens, CR-07-544-2-PHX-ROS, 2007 WL
 2   2220501, at *1 (D. Ariz., July 31, 2007) (citing United States v. Hare, 873 F.2d 796 (5th
 3   Cir. 1989)).
 4          In his motion, Defendant states that he “wishes to present evidence to the Court of
 5   his contacts with the community,” referencing his elderly parents and his desire to care for
 6   them with possible employment as their caregiver. However, the information Defendant
 7   wishes to present was known to him at the time of his hearing and was, in fact, presented.
 8   The Defendant proffered the following at his hearing: though unemployed for the last four
 9   years, he was the owner/operator of Zuccarello Salon for five years and a hairstylist/barber
10   for twenty years with clients for whom he still cuts hair; he was employed in landscaping;
11   he is the daily caretaker of his mother who had surgery and dementia; he is 55 years old;
12   he lives with his father and pays some bills; he was married for six years and maintained a
13   relationship with his wife for an additional seventeen years; he owns two cars as reflected
14   on his financial affidavit and earned 200-800 dollars in the last twelve months on “side
15   jobs not steady” (Docs. 36, 91-1 at 4-8). The Magistrate Judge considered all information
16   proffered, as well as the Pretrial Services Report, and entire file prior to issuing an Order
17   (Doc. 39). The Magistrate Judge found probable cause that the Defendant had committed
18   an offense for which a maximum term of imprisonment of ten years or more is prescribed
19   in 21 U.S.C. § 801 et seq., 951 et seq., or 46 U.S.C. § 1901 et seq. and concluded that the
20   Defendant (i) failed to rebut the presumption that no condition or combination of conditions
21   will reasonably assure the appearance of the Defendant as required and the safety of the
22   community or any person, and (ii) was a flight risk due to his lack of resources from which
23   he might make a bond reasonably calculated to assure his future appearance; history of
24   criminal offenses, substance abuse and failure to appear. The Magistrate Judge further
25   found that the weight of the evidence in the case was great and the Defendant has ties to a
26   foreign country, specifically his cousins in Italy.
27          The Defendant has not presented new information unknown to him at the time of
28   his detention hearing. His mother has passed, and the Magistrate Judge has granted


                                                  -2-
       Case 2:18-cr-01367-SMB Document 94 Filed 10/15/20 Page 3 of 3



 1   compassionate temporary release for the Defendant to attend her funeral (Doc. 93). Even
 2   were the Defendant to be employed as a caregiver to his father, posited by Defendant only
 3   as a possibility, such a relationship does not have a material bearing on the issue of whether
 4   there are conditions of release that will reasonably assure his appearance as required and
 5   the safety of the community or any other person. The Magistrate Judge was well aware
 6   that the Defendant was caring for his elderly mother daily and living with his elderly father
 7   at the time of his arrest, providing some support to the father. The possibility of formalizing
 8   that caregiving relationship with the Defendant’s father does not persuade the Magistrate
 9   Judge that the Defendant is not a flight risk, nor does it rebut the presumption.
10          The Defendant has not shown manifest error. The detention Order is well supported
11   by the record. Nor has the Defendant set forth in his motion new facts or legal authority
12   that was not or could not have been brought to the Court’s attention earlier with reasonable
13   diligence. No basis for reconsideration exists.
14          For the reasons set forth herein,
15          IT IS ORDERED denying Defendant’s Detention Appeal (Doc. 85), referred to the
16   Magistrate Judge as a motion to reopen detention hearing or motion for reconsideration.
17          Dated this 15th day of October, 2020.
18
19
20                                                       Honorable Eileen S. Willett
21                                                       United States Magistrate Judge

22
23
24
25
26
27
28


                                                  -3-
